           Case 20-03402 Document 26 Filed in TXSB on 08/31/20 Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                      §
 In re:                                               §       Chapter 11
                                                      §
 NEIMAN MARCUS GROUP LTD LLC,                         §       Case No. 20-32519 (DRJ)
 et al.,                                              §
                                                      §       (Jointly Administered)
                                      1
                            Debtors.                  §
                                                      §
                                                      §
 MARIPOSA INTERMEDIATE                                §       Adv. Proc. No. 20-03402
 HOLDINGS LLC, NEIMAN MARCUS                          §
 GROUP LTD LLC, and THE NEIMAN                        §
 MARCUS GROUP LLC                                     §
                                                      §
                            Plaintiffs                §
                                                      §
 v.                                                   §
                                                      §
 MARBLE RIDGE CAPITAL LP and                          §
 MARBLE RIDGE MASTER FUND LP.                         §
                                                      §
                           Defendants.                §

                              NOTICE OF APPEARANCE AND
                         REQUEST FOR SERVICE OF ALL PLEADINGS

          PLEASE TAKE NOTICE that the undersigned appear as counsel on behalf of Daniel B.

Kamensky (“Kamensky”), an interested party in the above-captioned Chapter 11 cases pursuant to

Rules 2002, 3017(a), 9007, 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG
California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes
PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC
(0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG
Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus
Square, 1618 Main Street, Dallas, Texas 75201.


4824-6244-9609 v.1
           Case 20-03402 Document 26 Filed in TXSB on 08/31/20 Page 2 of 3



Rules”) and request that copies of any and all notices, pleadings, motions, orders to show cause,

applications, presentments, petitions, memoranda, affidavits, declarations, and orders, or other

documents, filed or entered in these cases, be transmitted to:

                                   HAYNES AND BOONE, LLP
                                           Patrick L. Hughes
                                             David Trausch
                                 1221 McKinney Street, Suite 4000
                                          Houston, TX 77010
                                      Telephone.: (713) 547-2000
                                      Facsimile.: (713) 547-2600
                               Email: patrick.hughes@haynesboone.com
                               Email: david.trausch@haynesboone.com


         PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules and title 11 of the United States Code (the “Bankruptcy

Code”), but also includes orders and notices of any application, motion, petition, pleading, request,

complaint, or demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, courier service, hand-delivery, telephone, facsimile transmission,

electronically, or otherwise filed with regard to the above case.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

prior or later appearance, pleading, claim, or suit shall waive any right of Kamensky to (a) have

final orders in non-core matters entered only after de novo review by a District Court judge, (b)

trial by jury in any proceeding so triable in this case or any case, controversy, or proceeding related

to this case, (c) have the District Court withdraw the reference in any matter subject to mandatory

or discretionary withdrawal, or (d) any other rights, claims, actions, defenses, setoffs or

recoupments, under agreements, in law, in equity, or otherwise, all of which rights, claims, actions,

defenses, setoffs, and recoupments are expressly reserved.




4824-6244-9609 v.1                                2
           Case 20-03402 Document 26 Filed in TXSB on 08/31/20 Page 3 of 3



DATED: August 31, 2020                        Respectfully submitted,

                                              HAYNES AND BOONE, LLP

                                              By: /s/ Patrick L. Hughes
                                              Patrick L. Hughes
                                              Texas State Bar No. 10227300
                                              David Trausch
                                              Texas State Bar No. 24113513
                                              1221 McKinney Street, Suite 4000
                                              Houston, TX 77010
                                              Telephone.: (713) 547-2000
                                              Facsimile.: (713) 547-2600
                                              Email: patrick.hughes@haynesboone.com
                                              Email: david.trausch@haynesboone.com

                                              COUNSEL FOR DANIEL B. KAMENSKY


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served by
electronic mail via the Court’s ECF system to all parties authorized to receive electronic notice in
this case on August 31, 2020.


                                              /s/ Patrick L. Hughes
                                              Patrick L. Hughes




4824-6244-9609 v.1                               3
